DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated August 23, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 and 22 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mase (USPGPub 2009/0186181 A1) in view of Lin (USPGPub 2013/0171400 A1).

Mase discloses a system for protecting a display of an electronic device (Figures; Abstract) comprising: a protective layer including an outer surface and a contact surface (Figure 1 and 3, #1); an optically clear adhesive on the contact surface of the protective layer (Figures 1 and 3, #1a, wherein the adhesive is optically clear or the user could not see the screen of the electronic device, claim 6), the optically clear adhesive capable of securing the protective layer to a display of an electronic device (Figures 1 and 3, #1a, wherein the adhesive is optically clear or the user could not see the screen of the electronic device, claim 6); a dust removal layer including a contact surface and a dust removal surface (Figures 1 and 3, #2 and 2a), the contact surface of the dust removal layer facing and secured to the contact surface of the protect layer by the optically clear adhesive (Figures 1 and 3, #1a and 2), the dust removal layer covering an entirety of the contact surface of the protective layer (Figures 1 and 3, #1, 2 and 2a), the dust removal layer comprising: a first section covering a first portion of the contact surface of the protective layer (Paragraph 0030, Figures 5 – 9), a first tab protruding from a side of the first section (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027); and a second section covering a second portion of the contact surface of the protective layer (Paragraph 0030, Figures 5 – 9), a second tab protruding from a side of the second section in a same direction as the first tab (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027); a dust removal adhesive on the dust removal surface of the dust removal layer (Paragraph 0024; Figure 3, #2a and 3a), the dust removal adhesive capable of adhering to contaminants on the display of the electronic device and of substantially removing the contaminants from the display of the electronic device while remaining on the dust removal surface and without leaving a residue on the display (Paragraph 0029); and a release film secured to the dust removal surface of the dust removal layer by the dust removal adhesive (Figure 1, #5; Figure 3, #6) as in claim 1. With respect to claim 2, the protective layer is optically clear (Figures 1 and 3, #1, wherein the film is optically clear or the user could not see the screen of the electronic device). Regarding claim 3, a first edge of the first section of the dust removal layer and a second edge of the second section of the dust removal layer abut one another (Figure 3, #4; Paragraph 0024). For claim 4, the first edge and the second edge are separated from one another by a score line (Figure 3, #4; Paragraph 0024). In claim 5, the score line does not extend into the contact surface of the protective layer (Figure 3, #4; Paragraph 0024). Regarding claim 6, the score line enables separation of the first edge and the second edge (Figure 3, #4; Paragraph 0024). As in claim 7, the score line separates the first edge from the second edge (Figure 3, #4; Paragraph 0024). With respect to claim 8, the release film covers an entirety of the contact surface of the dust removal layer (Paragraph 0030; Figure 1, #5). Regarding claim 9, the release film comprises a single element (Paragraph 0030; Figure 1, #5). For claim 10, the shapes and lateral dimensions of the protective layer, the dust removal layer, and the release film are substantially the same (Figure 3; Paragraph 0027). In claim 11, the first tab includes a first edge continuous with the first edge of the first section of the dust removal layer; and the second tab includes a second edge continuous with the second edge of the second section of the dust removal layer, the second and the first tab being positioned adjacent to one another (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027). With regard to claim 12, the release film includes a tab protruding from a first edge of the release film, beyond a first edge of the protective film and beyond a first edge of the dust removal layer (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027). With respect to claim 13, the first edge of the release film comprises an end of the release film; and the second edge of the dust removal layer comprises a side of the dust removal layer (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027; Figure 1, #5; Paragraph 0023).  Mase also discloses a system for protecting a display of an electronic device (Figures; Abstract) comprising: a protective layer including an outer surface and a contact surface (Figure 1 and 3, #1); an optically clear adhesive on the contact surface of the protective layer (Figures 1 and 3, #1a, wherein the adhesive is optically clear or the user could not see the screen of the electronic device, claim 6); a dust removal layer including a contact surface and a dust removal surface (Figures 1 and 3, #2 and 2a), the contact surface of the dust removal layer facing and secured to the contact surface of the protect layer by the optically clear adhesive (Figures 1 and 3, #1a and 2), the dust removal layer covering an entirety of the contact surface of the protective layer (Figures 1 and 3, #1, 2 and 2a), the dust removal layer comprising: a first section covering a first portion of the contact surface of the protective layer (Paragraph 0030, Figures 5 – 9), a first tab protruding from a side of the first section (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027); and a second section covering a second portion of the contact surface of the protective layer (Paragraph 0030, Figures 5 – 9), a second tab protruding from a side of the second section in a same direction as the first tab (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027); a dust removal adhesive on the dust removal surface of the dust removal layer (Paragraph 0029); and a release film secured to the dust removal surface of the dust removal layer by the dust removal adhesive (Figure 1, #5; Figure 3, #6) as in claim 22. Regarding claim 23, the optically clear adhesive is formulated to secure the protective layer to the display of the electronic device (Figures 1 and 3, #1a, wherein the adhesive is optically clear or the user could not see the screen of the electronic device, claim 6). For claim 24, the dust removal adhesive is formulated to adhere to contaminants on the display of the electronic device (Paragraph 0029). In claim 25, the dust removal adhesive is formulated to substantially remove the contaminants from the display of the electronic device while remaining on the dust removal surface and without leaving a residue on the display (Paragraph 0029). With respect to claim 26, a first edge of the first section of the dust removal layer and a second edge of the second section of the dust removal layer abut one another (Figure 3, #4; Paragraph 0024). As in claim 27, the first tab includes a first edge continuous with the first edge of the first section of the dust removal layer; and the second tab includes a second edge continuous with the second edge of the second section of the dust removal layer, the second tab and the first tab being positioned adjacent to one another (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027).  However, Mase fails to disclose a release film tab protruding from an end of the release film.

Lin teaches a system for protecting a display of an electronic device (Figures; Abstract) having a release film tab protruding from an end of the release film (Figures 3 and 4, #333; Paragraphs 0024 and 0025) for the purpose of giving a place to hold on to the film while removing said film from a surface (Paragraph 0025).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a release film tab protruding from an end of the release film in Mase in order to give a place to hold on to the film while removing said film from a surface as taught by Lin.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mase (USPGPub 2009/0186181 A1) in view of Lin (USPGPub 2013/0171400 A1) as applied to claim1 above, and further in view of Baek (USPGPub 2019/0072692 A1).

Mase, as modified by Lin, discloses the claimed invention except for disclose an application layer including an outer surface and a backside, the application layer positioned over the outer surface of the protective layer, with the backside of the application layer facing the outer surface of the protective layer; and an application layer adhesive securing the backside of the application layer to the outer surface of the protective layer.  

Baek et al. teach a system for protecting a display of an electronic device (Figures; Abstract) comprising: a protective layer including an outer surface and a contact surface (Figure 1, #10); an optically clear adhesive on the contact surface of the protective layer (Figure 1, #15, wherein the adhesive is optically clear or the user could not see the screen of the electronic device), the optically clear adhesive capable of securing the protective layer to a display of an electronic device (Figure 5, #15 and 90, wherein the adhesive is optically clear or the user could not see the screen of the electronic device), a release film secured to the system for protecting a display of an electronic device Figure 1, #50), and an application layer including an outer surface and a backside (Figure 1, #40), the application layer positioned over the outer surface of the protective layer (Figure 1, #10 and 40), with the backside of the application layer facing the outer surface of the protective layer (Figure 1, #10 and 40); and an application layer adhesive securing the backside of the application layer to the outer surface of the protective layer (Figure 1, #45) for the purpose of protecting the film structure during attachment of the system (Figures; Abstract; Paragraph 0010).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an application layer as part of the system in the modified Mase in order to protect the film structure during attachment of the system as taught by Baek et al.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 15 and 22 – 27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s argument that Mase fails to disclose a release film tab protruding from an end of the release film, please see the newly presented rejection in view of Lin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
September 21, 2021